Exhibit 10.5

 



REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 9,
2020, amongst UAS Drone Corp., an OTC public corporation having its registered
office at 420 Royal Palm Way, Palm Beach FL 33480, USA (the “Company”) and the
Investors identified in Schedule A (each, an “Investor” and collectively, the
“Investors”).

 

WHEREAS:

 

A. In connection with a series of Securities Exchange Agreements and Convertible
Loan Agreements by and among the parties hereto of even date herewith, as listed
on Schedule B (the “Company Reorganization Agreements”), the Investors have
agreed with the Company, upon the terms and subject to the conditions of the
Company Reorganization Agreements, to receive shares of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”), as converted from
outstanding debt of the Company to the Investors or in exchange for the shares
Duke Robotics Inc. (the “Transaction Shares”), all in accordance with the terms
of the Company Reorganization Agreements. Capitalized terms not defined herein
shall have the meaning ascribed to them in the Company Reorganization
Agreements.

 

B. To induce the Investors to convert their loans to the Conversion Shares
and/or exchange their shares in Duke, as applicable, and execute and deliver the
Company Reorganization Agreements, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws and other rights as
provided for herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

 

1. DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

(a) “Effectiveness Deadline” means, with respect to a Registration Statement
filed hereunder, the 45th calendar day following the date filed (or, in the
event of a “full review” by the Commission, the 90th calendar day following date
filed), provided, however, that the Company is in good faith replying any
comments received from the U.S. Securities and Exchange Commission (“SEC”) upon
review of the Registration Statement, or in the event the Company is notified by
the SEC that one of the above Registration Statements will not be reviewed or is
no longer subject to further review and comments, the Effectiveness Date as to
such Registration Statement shall be the 5th Trading Day following the date on
which the Company is so notified if such date precedes the dates required above.

 

(b) “Filing Deadline” means, with respect to the initial Registration Statement
required hereunder, the 30th calendar day following the date the Company
receives a Filing Notice.

  

(c) “Filing Notice” means a written notice from an Investor to the Company to
file a Registration Statement and stating the number of Registrable Securities
to be included on such Registration Statement, provided however that the
Investors shall not be entitled to issue such Filing Notice until the earlier of
(X) the Company having timely filed its form 10-K for the fiscal year ended
December 2019 or (Y) it has finalized the second stage of the share exchange
agreement with the stockholders of Duke Robotics, Inc.; but in any event no
later than March 31, 2020 ( any such date referred to herein as the “Filing
Notice Entitlement Date”).

 



 

 



 

(d) “Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 

(e) “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

(f) “Registrable Securities” means (i) all of the Conversion Shares (to the
extent calculable upon the filing of an initial Registration Statement), (ii)
any additional shares issuable in connection with any anti-dilution provisions
in the Securities Exchange Agreement and (iii) any shares of Common Stock issued
or issuable with respect to the Conversion Shares, as a result of any stock
split, dividend or other distribution, recapitalization or similar event or
otherwise.

 

(g) “Registration Statement” means the registration statements required to be
filed hereunder (including any additional registration statements contemplated
by Section 3(c)), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

(h) “Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.

 

(i) “Trading Day” means a day on which the principal Trading Market is open for
trading.

 

(j) “Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board or OTCQB
Marketplace operated by OTC Markets Group, Inc. (or any successors to any of the
foregoing).

 

2. REGISTRATION.

 

(a) The Company’s registration obligations set forth in this Section 2 including
its obligations to file Registration Statements upon receipt of Filing Notices,
obtain effectiveness of Registration Statements, and maintain the continuous
effectiveness of Registration Statement that have been declared effective shall
begin on the date hereof and continue until all the Registrable Securities have
been sold or may permanently be sold without any restrictions pursuant to Rule
144, as determined by the counsel to the Company or Investor’s Counsel pursuant
to a written opinion letter to such effect, addressed and acceptable to the
Company’s transfer agent and the affected Holders (the “Registration Period”).

  



2

 



 

(b) Anytime during the Registration Period, but not until the Filing Notice
Entitlement Date, an Investor shall have the right to deliver to the Company a
Filing Notice as provided for herein which shall trigger the Company’s
obligations to file a Registration Statement as set forth below.

 

(c) After receipt of a Filing Notice, the Company shall, on or prior to the
Filing Deadline, prepare and file with the SEC a Registration Statement on Form
S-1 (or, if the Company is then eligible, on Form S-3) covering the resale by
the Investors of all of the Registrable Securities set forth in such Filing
Notice. Each Registration Statement shall contain the “Selling Stockholders” and
“Plan of Distribution” sections in substantially the form attached hereto
as Exhibit A and contain all the required disclosures set forth on Exhibit B.
The Company shall use its best efforts to have each Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Effectiveness Deadline. By 9:30 am on the date following the date of
effectiveness, the Company shall file with the SEC in accordance with Rule 424
under the 1933 Act the final Prospectus to be used in connection with sales
pursuant to such Registration Statement. Prior to the filing of the Registration
Statement with the SEC, the Company shall furnish a draft of the Registration
Statement to Selling Stockholders’ counsel for review and comment. Such counsel
shall furnish comments on the Registration Statement to the Company within 72
hours of the receipt thereof from the Company.

 

(d) During the Registration Period, the Company shall (i) promptly prepare and
file with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and the Prospectus used in connection
with a Registration Statement, which Prospectus is to be filed pursuant to Rule
424 promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
(ii) prepare and file with the SEC additional Registration Statements in order
to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement (subject to the terms of this Agreement), and
as so supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the SEC with
respect to a Registration Statement or any amendment thereto and as promptly as
reasonably possible provide the Investor true and complete copies of all
correspondence from and to the SEC relating to a Registration Statement
(provided that the Company may excise any information contained therein which
would constitute material non-public information as to any Investor which has
not executed a confidentiality agreement with the Company); and (iv) comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 2(d)) by
reason of the Company’s filing a report on Form 10-K, Form 10-Q or Form 8-K or
any analogous report under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Company shall incorporate such report by reference into the
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the Exchange Act report is
filed which created the requirement for the Company to amend or supplement the
Registration Statement.

  

(e) Reduction of Registrable Securities Included in a Registration Statement.
Notwithstanding anything contained herein, in the event that the SEC requires
the Company to reduce the number of Registrable Securities to be included in a
Registration Statement in order to allow the Company to rely on Rule 415 with
respect to a Registration Statement, then the Company shall be obligated to
include in such Registration Statement (which may be a subsequent Registration
Statement if the Company needs to withdraw a Registration Statement and refile a
new Registration Statement in order to rely on Rule 415) only such limited
portion of the Registrable Securities as the SEC shall permit, in accordance
with the order of registration preference set forth on Schedule C attached
hereto. Any Registrable Securities that are excluded in accordance with the
foregoing terms are hereinafter referred to as “Cut Back Securities.” To the
extent Cut Back Securities exist, as soon as may be permitted by the SEC, the
Company shall be required to file a Registration Statement covering the resale
of the Cut Back Securities (subject also to the terms of this Section, including
to the principles governing the order of registration preference set forth on
Schedule C) and shall use best efforts to cause such Registration Statement to
be declared effective as promptly as practicable thereafter.

 



3

 



 

(f) Failure to File or Obtain Effectiveness of the Registration Statement or
Remain Current. If: (i) a Registration Statement is not filed on or prior to its
Filing Date (if the Company files a Registration Statement without affording
Investors counsel the opportunity to review and comment on the same as required
by Section 2(c), the Company shall not be deemed to have satisfied this clause
(i)), or (ii) the Company fails to file with the SEC a request for acceleration
in accordance with Rule 461 promulgated under the Securities Act, within 5
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the SEC that a Registration Statement will not be
“reviewed,” or not subject to further review, or (iii) a Registration Statement
filed or required to be filed hereunder is not declared effective by the SEC by
its Effectiveness Deadline, or (iv) after the effectiveness, a Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities for which it is required to be effective, or the Holders
are otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities for more than 30 consecutive calendar days or more than
an aggregate of 40 calendar days during any 12-month period (which need not be
consecutive calendar days), or (v) if after the six month anniversary of the
date hereof, the Company does not have available adequate current public
information as set forth in Rule 144(c) (any such failure or breach being
referred to as an “Event”), then in addition to any other rights the holders of
the Conversion Shares may have hereunder or under applicable law, on each such
Event date and on each monthly anniversary of each such Event date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each holder of Conversion Shares an
amount in cash, as partial liquidated damages (“Liquidated Damages”) and not as
a penalty, equal to 0.25% of the value of the Registrable Securities as
reflected on the Trading Market for every 30 day period such failure remains in
effect, but such penalties shall not accrue for more than 12 months in the
aggregate.

  

(g) Liquidated Damages. The Company and the Investors hereby acknowledge and
agree that the sums payable under subsection 2(f) above shall constitute
liquidated damages and not penalties and are in addition to all other rights of
the Investor, including the right to call a default. The parties further
acknowledge that (i) the amount of loss or damages likely to be incurred is
incapable or is difficult to precisely estimate, (ii) the amounts specified in
such subsections bear a reasonable relationship to, and are not plainly or
grossly disproportionate to, the probable loss likely to be incurred in
connection with any failure by the Company to obtain or maintain the
effectiveness of a Registration Statement, (iii) one of the reasons for the
Company and the Investors reaching an agreement as to such amounts was the
uncertainty and cost of litigation regarding the question of actual damages, and
(iv) the Company and the Investors are sophisticated business parties and have
been represented by sophisticated and able legal counsel and negotiated this
Agreement at arm’s length.

 

3. RELATED OBLIGATIONS.

 

(a) The Company shall, not less than three 3 Trading Days prior to the filing of
each Registration Statement and not less than 2 Trading Days prior to the filing
of any related amendments and supplements to all Registration Statements (except
for annual reports on Form 10-K), furnish to the Investors electronic copies of
all such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
reasonable and prompt review of Investors’ counsels, the Company shall not file
a Registration Statement or any such Prospectus or any amendments or supplements
thereto to which an Investor’s counsel shall reasonably object in good
faith; provided that, the Company is notified of such objection in writing no
later than 3 Trading Days after Investor has been so furnished copies of a
Registration Statement.

 



4

 



 

(b) The Company shall furnish to an Investor whose Registrable Securities are
included in any Registration Statement, which obligation may be met by directing
the Investor to www.sec.gov, (i) an electronic copy of such Registration
Statement as declared effective by the SEC and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, all exhibits and each preliminary prospectus, (ii) an electronic
copy of the final prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as such
Investor may reasonably request) and (iii) such other documents as such Investor
may reasonably request from time to time in order to facilitate the disposition
of the Registrable Securities owned by such Investor.

 

(c) The Company shall use its best efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as any
Investor reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (w) make any
change to its articles of incorporation or by-laws, (x) qualify to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(c), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

  

(d) As promptly as practicable after becoming aware of such event or
development, the Company shall notify each Investor in writing of the happening
of any event as a result of which the Prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to such Registration Statement to correct such untrue statement or omission, and
deliver an electronic copy of such supplement or amendment to each Investor,
which delivery obligation may be fulfilled by directing the Investor to
www.sec.gov. The Company shall also promptly notify each Investor in writing (i)
when a Prospectus or any Prospectus supplement or post-effective amendment has
been filed, and when a Registration Statement or any post-effective amendment
has become effective (notification of such effectiveness shall be delivered to
each Investor by facsimile on the same day of such effectiveness), (ii) of any
request by the SEC for amendments or supplements to a Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

 



5

 



 

(e) The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction within the United States of America and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

 

(f) If, after the execution of this Agreement, an Investor believes, after
consultation with its legal counsel, that it could reasonably be deemed to be an
underwriter of Registrable Securities, at the request of any Investor, the
Company shall furnish to such Investor, on the date of the effectiveness of the
Registration Statement and thereafter from time to time on such dates as a
Investor may reasonably request (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.

  

(g) If, after the execution of this Agreement, an Investor believes, after
consultation with its legal counsel, that it could reasonably be deemed to be an
underwriter of Registrable Securities, at the request of any Investor, the
Company shall make available for inspection by (i) any Investor and (ii) one (1)
firm of accountants or other agents retained by the Investors (collectively, the
“Inspectors”) all pertinent financial and other records, and pertinent corporate
documents and properties of the Company (collectively, the “Records”), as shall
be reasonably deemed necessary by each Inspector, and cause the Company’s
officers, directors and employees to supply all information which any Inspector
may reasonably request; provided, however, that each Inspector shall agree, and
each Investor hereby agrees, to hold in strict confidence and shall not make any
disclosure (except to a Investor) or use any Record or other information which
the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act, (b)
the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector and the Investor has knowledge. Each Investor agrees that it
shall, upon learning that disclosure of such Records is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.





 

(h) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 



6

 



 

(i) The Company shall use its best efforts either to cause all the Registrable
Securities covered by a Registration Statement (i) to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) the
inclusion for quotation on the Trading Market for such Registrable Securities.
The Company shall pay all reasonable fees and expenses in connection with
satisfying its obligation under this Section 3(i).

  

(j) The Company shall cooperate with each Investor who holds Registrable
Securities being offered and, to the extent applicable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

(k) The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

 

(l) Within 2 business days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor
whose Registrable Securities are included in such Registration Statement)
confirmation in such form customary for such notices of effectiveness, that such
Registration Statement has been declared effective by the SEC.

 

(m) The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by the Investor of Registrable Securities pursuant to
a Registration Statement.

 

4. OBLIGATIONS OF THE INVESTORS.

 

(a) The Investors agree that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(d) such Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement covering such Registrable Securities until such
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(d) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended certificates for shares of
Common Stock to a transferee of an Investor in accordance with the terms of the
applicable Company Reorganization Agreement in connection with any sale of
Registrable Securities with respect to which an Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(d) and for
which the Investor has not yet settled.

 

(b) The Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

 

5. EXPENSES OF REGISTRATION.

 

All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.

  



7

 



 

6. INDEMNIFICATION.

 

With respect to Registrable Securities which are included in a Registration
Statement under this Agreement:

 

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Investor, the directors, officers,
partners, employees, agents, representatives of, and each Person, if any, who
controls any Investor within the meaning of the Securities Act or the Exchange
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (ii) any untrue statement or alleged untrue statement of
a material fact contained in any final prospectus (as amended or supplemented,
if the Company files any amendment thereof or supplement thereto with the SEC)
or the omission or alleged omission to state therein any material fact necessary
to make the statements made therein, in light of the circumstances under which
the statements therein were made, not misleading; or (iii) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
other law, including, without limitation, any state securities law, or any rule
or regulation there under relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). The Company shall
reimburse the Investor and each such controlling person promptly as such
expenses are incurred and are due and payable, for any legal fees or
disbursements or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (x) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; (y) shall not be
available to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the prospectus made available by the
Company, if such prospectus was timely made available by the Company pursuant to
Section 3(c); and (z) shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Investors pursuant to Section 9 hereof.

 



8

 



 

(b) In connection with a Registration Statement, the Investor agrees to
severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers, employees, representatives, or agents
and each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (each an “Indemnified Party”), against any
Claim or Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or is based upon any Violation, in each case to
the extent, and only to the extent, that such Violation occurs in reliance upon
and in conformity with written information furnished to the Company by such
Investor expressly for use in connection with such Registration Statement; and,
subject to Section 6(d), such Investor will reimburse any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld; provided, further,
however, that the Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(b) with
respect to any prospectus shall not inure to the benefit of any Indemnified
Party if the untrue statement or omission of material fact contained in the
prospectus was corrected and such new prospectus was delivered to each Investor
prior to such Investor’s use of the prospectus to which the Claim relates.

 

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one (1) counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 



9

 



  

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7. CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 

8. REPORTS UNDER THE EXCHANGE ACT.

 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), and as a material inducement to
the Investor’s purchase of the Convertible Debentures, the Company represents,
warrants, and covenants to the following:

 

(a) The Company is subject to the reporting requirements of section 13 or 15(d)
of the Exchange Act and has filed all required reports under section 13 or 15(d)
of the Exchange Act during the 12 months prior to the date hereof (or for such
shorter period that the issuer was required to file such reports),

 

(b) During the Registration Period, the Company shall file with the SEC in a
timely manner all required reports under section 13 or 15(d) of the Exchange Act
(it being understood that nothing herein shall limit the Company’s obligations
under the Securities Exchange Agreement) and such reports shall conform to the
requirement of the Exchange Act and the SEC for filing thereunder.

  

(c) The Company shall furnish to the Investor so long as such Investor owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested to permit the Investor to sell such securities
pursuant to Rule 144 without registration.

 

9. AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the parties to
the Convertible Loan Agreement who then hold at least two-thirds (2/3) of the
Registrable Securities. Any amendment or waiver effected in accordance with this
Section 9 shall be binding upon each Investor and the Company. No such amendment
shall be effective to the extent that it applies to fewer than all of the
holders of the Registrable Securities. No consideration shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of this Agreement unless the same consideration also is offered to all of
the parties to this Agreement.

 



10

 



 

10. MISCELLANEOUS.

 

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities or owns
the right to receive the Registrable Securities. If the Company receives
conflicting instructions, notices or elections from two (2) or more Persons with
respect to the same Registrable Securities, the Company shall act upon the basis
of instructions, notice or election received from the registered owner of such
Registrable Securities.

 

(b) No Other Piggybacks on Registrations. Neither the Company nor any of its
security holders (other than the Investor in such capacity pursuant hereto) may
include securities of the Company in the initial Registration Statement other
than the Registrable Securities. The Company shall not file any other
registration statements until the initial Registration Statement required
hereunder is declared effective by the SEC, provided that this Section 10(b)
shall not prohibit the Company from filing amendments to registration statements
already filed and in effect.

 

(c) Piggy-Back Registrations. If at any time there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities (other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans), then the
Company shall send to the Investor a written notice of such determination and,
if within fifteen (15) days after the date of such notice, any such Investor
shall so request in writing, the Company shall include in such registration
statement all or any part of such Registrable Securities such Investor requests
to be registered; provided, however, that, the Company shall not be required to
register any Registrable Securities pursuant to this Section 10(c) that are
eligible for resale pursuant to Rule 144(k) promulgated under the Securities Act
or that are the subject of a then effective Registration Statement.

 



11

 



  

(d) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered upon: (i) receipt, when delivered personally, (ii)
1 Business Day after deposit with an overnight courier service with next day
delivery specified, in each case, properly addressed to the party to receive the
same, or (iii) receipt, when sent by electronic mail (provided that the
electronic mail transmission is not returned in error or the sender is not
otherwise notified of any error in transmission. The addresses and e-mail
addresses for such communications shall be:

 

If to the

Company, to:

     

UAS Drone, Inc.

420 Royal Palm Way, Suite #100

Palm Beach, Florida 33480

Attention: Chief Executive Officer

    With Copy to:   ZAG/Sullivan    

1633 Broadway, 32nd Floor

New York, New York 10019

Attn: Oded Har-Even

Telephone: (212) 660-5002

Email: ohareven@sullivanlaw.com

    If to the Investor:   To the address on Schedule A       With a copy to:  
Avraham Ben-Tzvi, Adv.     15 Yad Harutzim St     Jerusalem, Israel    
Telephone: +972-79-5722070     Email: abz@abz-law.com

  

(e) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

(f) Each party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any action or proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 



12

 



 

(g) This Agreement shall inure to the benefit of and be binding upon the
permitted successors and assigns of each of the parties hereto.

 

(h) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

(i) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

(j) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(k) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(l) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their signature
page to this Registration Rights Agreement to be duly executed as of the date
first above written.

 

 

  UAS DRONE CORP.       By: /s/ Christopher J. Leith   Name:  Christopher J.
Leith   Title:  Acting CFO

 

14

 



 

Schedule A

 

List of Investors

 

Group 1 – Bridge Loan Note Conversion Shares – Issued

 

Name  Address  Number of Shares   Signature  Elisheva Ansbacher  5201 Pinetree
Drive
Miami Beach, FL 33140   2,405,906    /s/ Elisheva Ansbacher    Ximena Benítez
Garcia   Protasio Tagle 59
San Miguel Chapultepec
11850, Miguel Hidalgo
CDMX, Mexico   2,405,906    /s/ Ximena Benítez Garcia  Noam Danenberg  4
Borochov Street
Hod Hasharon
Israel 4520404   1,296,447    /s/ Noam Danenberg  Moshe Zuk  15 Remez Street
Hod Hasharon
Israel 4520215   1,911,425    /s/ Moshe Zuk  Eran Meytal  Mordechai Elkahi 31
Tel Aviv, Israel   1,603,937    /s/ Eran Meytal 



 

[Schedule A follows on next page]

 

 

 

 

Schedule A

 

List of Investors Continued



 

Group 2 – Certain Duke Robotics Shareholders exchange shares - Issued

 



Name   Address   Number of Shares   Signature Erez Alroy   Yehiel Drezner 1,
Tel Aviv, ISRAEL   1,242,100   /s/ Erez Alroy Erez Alroy Investments Ltd.  
Yehiel Drezner 1,
Tel Aviv, ISRAEL   74,701  

/s/ Erez Alroy Investments Ltd.

By: Erez Alroy

Title: CEO

D-Beta One EQ Ltd.   C/O Maples Corporate Services Ltd,
P.O. Box 309, Ugland House,
Grand Cayman   120,761  

/s/ D-Beta One EQ Ltd

By: Yorkville Advisors Global LP

Investment manager

By: David Gonzalez

Title: Partner & General Counsel

Runuman Ltd.   C/O Eyal Segal, 4 Hateena St.,
Ganot, ISRAEL   869,470  

/s/ Runuman Ltd.

By: Eyal Segal

Title: CEO

Shmuel Yanay   Kharsit St 7, Sha'arei Tikva,
ISRAEL   1,423,453   /s/ Shmuel Yanay



 

[Schedule A follows on next page]

 

 

 

 

Schedule A

 

List of Investors Continued



 

Group 3 – Legacy USDR Shareholders - Issued

 

Name   Address   Number of Shares   Signature GreenBlock Capital, LLC  

420 Royal Palm Way, #100

Palm Beach, FL 33480



  502,698   /s/ GreenBlock Capital, LLC                Alpha Capital Anstalt  

Lettstrasse 32

9490 Vaduz

Principality of Liechtenstein



  698,755   /s/ Alpha Capital Anstalt  

 

[Schedule A follows on next page]

 

 

 

 

Schedule A

 

List of Investors Continued

 

 Group 4 – Convertible Loan Lenders

 

Name   Address   Number of Shares   Signature Elisheva Ansbacher  

5201 Pinetree Drive

Miami Beach, FL 33140

 

Shares issuable

upon conversion of

aggregate principal

amount of

$241,250

   /s/ Elisheva Ansbacher Ximena Benítez Garcia  

 Protasio Tagle 59

San Miguel Chapultepec

11850, Miguel Hidalgo

CDMX, Mexico

 

Shares issuable

upon conversion of

aggregate principal

amount of

$241,250

   /s/ Ximena Benítez Garcia Noam Danenberg  

 4 Borochov Street

Hod Hasharon

Israel 4520404

 

Shares issuable

upon conversion of

aggregate principal

amount of

$130,000

   /s/ Noam Danenberg ZUK MARBLE PRODUCTS 1998 LTD  

 Zuk Marble Products, Inc.

15 Remez Street

Hod Hasharon

Israel 4520215

 

Shares issuable

upon conversion of

aggregate principal

amount of

$191,666

   /s/ ZUK MARBLE PRODUCTS 1998 LTD Alonim Marketing and sales promotion LTD  

Mordechai Elkahi 31

Tel Aviv, Israel

 

Shares issuable

upon conversion of

aggregate principal

amount of

$160,834

   /s/ Alonim Marketing and sales promotion LTD



 

[Schedule A follows on next page]

 

 

 

 

Schedule B

 

Company Reorganization Agreements

 

●Share Exchange Agreement by and between UAS Drone Corp., Duke Robotics, Inc.
and the various stockholders of Duke Robotics, Inc.

 

●Securities Exchange Agreement by and between UAS Drone Corp. and GreenBlock
Capital

 

●Convertible Debenture of UAS Drone Corp. issued to GreenBlock Capital

 

●Securities Exchange Agreement by and between UAS Drone Corp. and Alpha Capital
Anstalt

 

●Convertible Debenture of UAS Drone Corp. issued to Alpha Capital Anstalt

 

●Convertible Loan Agreements by and among UAS Drone Corp., and various lenders
dated of even date herewith.



 

 

 

  

Schedule C



 

Priority in Registration

 

The Parties to this Agreement hereby agree that, notwithstanding any
registration priorities set forth in any other agreement to which they are
party, with respect to the first Demand Registration under this Agreement, to
the extent that he number of securities requested to be included in such
registration exceeds the number which may be included in such registration
without the Securities and Exchange Commission requesting or requiring a
reduction as to such selling stockholder a reduction in such amount, that the
Registrable Securities included in such registration shall be so included in the
following order of priority:

 

(i)First, at least one-third (1/3) of the Registrable Securities of Group 1 on
Schedule A, pro rata on the basis of the aggregate number of Registrable
Securities owned by all of Group 1 on Schedule A who have delivered written
requests for registration;

 

(ii)Second, at least one-third (1/3) of the Registrable Securities of Group 2 on
Schedule A, pro rata on the basis of the aggregate number of Registrable
Securities owned by all of Group 2 on Schedule A who have delivered written
requests for registration;

 

(iii)Third, at least one-third (1/3) of the Registrable Securities of Group 3 on
Schedule A, pro rata on the basis of the aggregate number of Registrable
Securities owned by all of Group 3 on Schedule A who have delivered written
requests for registration;

 

(iv)Fourth, at least one-third (1/3) of the Registrable Securities of Group 4 on
Schedule A, pro rata on the basis of the aggregate number of Registrable
Securities owned by all of Group 4 on Schedule A who have delivered written
requests for registration;

 

(v)Fifth, any shares of Common Stock requested to be included pursuant to the
exercise of other contractual registration rights granted by the Company, pro
rata among such holders (if applicable) on the basis of the aggregate number of
securities requested to be included by such holders; and

 

(vi)Sixth; any remaining Registrable Securities of Group 1 on Schedule A, pro
rata on the basis of the aggregate number of Registrable Securities owned by all
of Group 1 on Schedule A who have delivered written requests for registration.

  

 

 



 

EXHIBIT A

 

SELLING STOCKHOLDERS

 

AND PLAN OF DISTRIBUTION

 

Selling Stockholders

 

We are registering the shares of Common Stock in order to permit the selling
stockholders to offer the shares for resale from time to time. Except as
otherwise noted and except for the ownership of the Loans issued pursuant to a
Convertible Loan Agreement, the selling stockholders have not had any material
relationship with us within the past three years. For additional information
regarding the provision of the convertible loans, see “Private Placement of
Convertible Loans” above.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
stockholders. The second column lists the number of shares of Common Stock
beneficially owned by each selling stockholder, based on its ownership of any
convertible debentures, as of ________, 200_, assuming conversion of all the
convertible debenture held by the selling stockholders on that date, without
regard to any limitations on conversions or exercise.

 

The third column lists the shares of Common Stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least
___________ shares of common stock issued to the selling stockholders. The
fourth column assumes the sale of all of the shares offered by the selling
stockholders pursuant to this prospectus.

 

The selling stockholders may sell all, some or none of their shares in this
offering. See “Plan of Distribution.”

 


Name of Selling Stockholder   Number of Shares Owned Prior to Offering   Maximum
Number of Shares to be Sold Pursuant to this Prospectus   Number of Shares Owned
After Offering                            



 

 

 

 

Plan of Distribution

 

We are registering the securities issued to the selling stockholders to permit
the resale of these securities by the holders thereof from time to time after
the date of this prospectus, pursuant to the provisions of the Registration
Rights Agreement. As used in this Prospectus, “selling stockholders” includes
donees, pledgees, transferees or other successors-in-interest selling shares
received after the date of this prospectus from a selling stockholder as a gift,
pledge, partnership distribution or other permitted transfer.

 

We will not receive any of the proceeds from the sale by the selling
stockholders of the securities. We will bear all fees and expenses incident to
our obligation to register the securities.

 

The selling stockholders may sell all or a portion of the securities
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the securities
are sold through underwriters or broker-dealers, the selling stockholders will
be responsible for underwriting discounts or commissions or agent’s commissions.
The securities may be sold on any national securities exchange or quotation
service on which the securities may be listed or quoted at the time of sale, in
the over-the-counter market or in transactions otherwise than on these exchanges
or systems or in the over-the-counter market and in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions.
The selling stockholders may use any one or more of the following methods when
selling shares:

 

●ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

●block trades in which the broker-dealer will attempt to sell the securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

●purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

●an exchange distribution in accordance with the rules of the applicable
exchange;

 

●privately negotiated transactions;

 

●settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

●broker-dealers may agree with the selling stockholders to sell a specified
number of such securities at a stipulated price per share;

 

●through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

●a combination of any such methods of sale; and

 

●any other method permitted pursuant to applicable law.

 



 

 



 

The selling stockholders also may resell all or a portion of the securities in
open market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.

 

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling securities to or through underwriters, broker-dealers or
agents, such underwriters, broker-dealers or agents may receive commissions in
the form of discounts, concessions or commissions from the selling stockholders
or commissions from purchasers of the securities for whom they may act as agent
or to whom they may sell as principal. Such commissions will be in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with FINRA Rule 2121; and in the case of a principal
transaction a markup or markdown in compliance with FINRA Rule 2121.01.

 

In connection with sales of the securities or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging in positions they assume. The selling
stockholders may also sell securities short and if such short sale shall take
place after the date that this Registration Statement is declared effective by
the Commission, the selling stockholders may deliver securities covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling stockholders may also loan or
pledge securities to broker-dealers that in turn may sell such shares, to the
extent permitted by applicable law. The selling stockholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction). Notwithstanding the foregoing, the selling stockholders have been
advised that they may not use shares registered on this registration statement
to cover short sales of our common stock made prior to the date the registration
statement, of which this prospectus forms a part, has been declared effective by
the SEC.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the securities from time to time pursuant to this prospectus
or any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933, as amended, amending, if necessary, the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer and donate the securities in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholders and any broker-dealer or agents participating in the
distribution of the securities may be deemed to be “underwriters” within the
meaning of Section 2(11) of the Securities Act in connection with such sales. In
such event, any commissions paid, or any discounts or concessions allowed to,
any such broker-dealer or agent and any profit on the resale of the shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. Selling Stockholders who are “underwriters” within the
meaning of Section 2(11) of the Securities Act will be subject to the applicable
prospectus delivery requirements of the Securities Act including Rule 172
thereunder and may be subject to certain statutory liabilities of, including but
not limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5
under the Securities Exchange Act of 1934, as amended, or the Exchange Act.

 



 

 



 

Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the securities. Upon the
Company being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the securities were sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable, (v)
that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and (vi)
other facts material to the transaction. In no event shall any broker-dealer
receive fees, commissions and markups, which, in the aggregate, would exceed
eight percent (8.0%).

 

Under the securities laws of some states, the securities may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the securities may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with. Subject to the terms of the
Registration Rights Agreement, the Company has no obligation to qualify the
resale of any shares in any particular state.

 

There can be no assurance that any selling stockholder will sell any or all of
the securities registered pursuant to the shelf registration statement, of which
this prospectus forms a part.

 

Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the securities by the selling stockholder and any other
participating person. To the extent applicable, Regulation M may also restrict
the ability of any person engaged in the distribution of the securities to
engage in market-making activities with respect to the shares of Common Stock.
All of the foregoing may affect the marketability of the securities and the
ability of any person or entity to engage in market-making activities with
respect to the shares of Common Stock.

 

We will pay all expenses of the registration of the securities pursuant to the
registration rights agreement, including, without limitation, Securities and
Exchange Commission filing fees and expenses of initial compliance with state
securities or “blue sky” laws; provided, however, that each selling stockholder
will pay all underwriting discounts and selling commissions, if any and any
related legal expenses incurred by it.

 

We agreed to keep this prospectus effective until all of the shares have been
sold pursuant to this prospectus or Rule 144 under the Securities Act or any
other rule of similar effect. The resale shares will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale shares may not be
sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.



 

 

 



 

EXHIBIT B

 

OTHER DISCLOSURES

 

See attachment provided separately.

 

 

 

 

